Citation Nr: 1112808	
Decision Date: 03/31/11    Archive Date: 04/07/11

DOCKET NO.  09-33 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss.

2.  Entitlement to service connection for depression to include secondary to a left scrotum contusion with vericocele and erectile dysfunction.

3.  What evaluation is warranted for a left scrotum contusion with vericocele, to include erectile dysfunction since March 18, 2008?


REPRESENTATION

Appellant represented by:  National Association of Black Veterans 


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from August 1983 to October 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Boston, Massachusetts, Regional Office (RO) of the Department of Veterans Affairs (VA).

Special monthly compensation based on the loss of use of a creative organ is to be considered in determining the appropriate rating for erectile dysfunction.  See 38 C.F.R. § 4.115b, Diagnostic Code 7522.  Here, however, special monthly compensation was granted to the Veteran in the September 2008 rating decision and will not, accordingly, be discussed in the analysis below.

The issue of entitlement to service connection for tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for depression, to include secondary to a testicular disorder, is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  Hearing loss was not demonstrated in-service, a sensorineural hearing loss was not compensably disabling within a year of service, and a hearing loss is not etiologically related to service.

2.  Since March 18, 2008, the evidence of record has not demonstrated complete bilateral testicular atrophy or the removal of both testicles, voiding dysfunction requiring the use of absorbent materials, marked obstructive voiding or deformity of the penis.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by active duty service, and a sensorineural hearing loss may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2010).

2.  Since March 18, 2008, the criteria for a compensable evaluation for a left scrotum contusion with vericocele, to include erectile dysfunction has not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.10, 4.20, 4.27,  4.31, 4.115a, 4.115b, Diagnostic Codes 7522, 7523, 7524 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in pre-rating correspondence dated March 2008 of the information and evidence needed to substantiate and complete his claims, to include information regarding how disability evaluations and effective dates are assigned.
 
VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claims, and as warranted by law, providing VA examinations.  There is no evidence that any VA error in notifying or assisting the appellant reasonably affects the fairness of this adjudication.  Indeed, the appellant has not suggested that such an error, prejudicial or otherwise, exists.  Hence, the case is ready for adjudication.


Service Connection for Bilateral Hearing Loss

The Veteran contends that he has bilateral hearing loss as a result of his service, for the reasons described below, the Board disagrees.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prove service connection, a claimant must submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).  

Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz, in ISO units, is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Sensorineural hearing loss, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service treatment records demonstrate normal hearing upon enlistment and separation.  There is no evidence of any complaints of, or treatment for, a hearing loss in-service.  Neither the Veteran's January 1983 enlistment nor his August 1984 separation examinations note abnormal ears or subjective complaints of hearing loss.  Of note, a service treatment record acknowledges that the Veteran was issued ear plugs during service.  There is no evidence of a compensably disabling sensorineural hearing loss within a year of the Veteran's separation from service.  The absence of a finding of hearing loss in service or a year thereafter goes against the Veteran's claim that his present hearing loss is due to service.

Also weighing against the claim are the findings of the July 2008 VA fee basis examination which documented the Veteran's explanation that his hearing loss existed since 1984.  At that time the Veteran stated that he noted a change in his hearing after being exposed to artillery.  The appellant stated that after service he worked as a cement mixer without hearing protection.  He explained that presently, he had trouble hearing clearly.  Physical examination found normal ears bilaterally.  Following audiometric studies the examiner determined that the Veteran had bilateral moderate high frequency hearing loss.   The examiner concluded that, given the fact that hearing was normal upon discharge, the hearing loss seemed to be related to changes that occurred after military service and that therefore the Veteran's hearing loss occurred after his service.  

Given the foregoing medical evidence, the Board finds that the Veteran's claim of entitlement to service connection for bilateral hearing loss must fail.  As noted above, in order to establish service connection there must be an in-service incurrence or aggravation of a disorder, a present disorder, and a link between the two.  

As noted, the Veteran asserts that he has experienced hearing loss since his time in service.  As a lay person, the Veteran is competent to report on that which he has personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Moreover, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) it was held that a lay person can speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Thus, the Veteran is competent in this case to testify as to his observations of hearing loss, but he is not competent to state that a sensorineural hearing loss is related to service.   

While the Board acknowledges the appellant's assertion that his hearing loss began in service and continued thereafter, the competent medical evidence is against the Veteran's assertion.  The clinical finding of normal hearing upon discharge, a postservice occupational history as a cement mixer without the use of protection, and a medical professional's findings that hearing loss was not due to service outweighs the Veteran's lay opinion.  As the preponderance of the most probative evidence is against the Veteran's claim, service connection for bilateral hearing loss is denied.  

Increased Rating for a Left Scrotum Contusion with Vericocele, to Include Erectile Dysfunction since March 18, 2008

The Veteran claims entitlement to an initial compensable evaluation for his testicular disorder.  For the reasons discussed in the analysis below, the Board finds that the Veteran's symptoms do not warrant a compensable rating.

Disability evaluations are determined by evaluating the extent to which a service-connected disability adversely affects a veteran's ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, the RO has evaluated the Veteran's testicular disability, characterized as a left scrotum contusion with vericocele, to include erectile dysfunction, as noncompensably disabling by analogy to Diagnostic Code 7523.  38 C.F.R. §§ 4.20, 4.115b.

Disabilities may be rated by analogy to a closely related disability where the functions affected and the anatomical location and symptomatology are closely analogous.  38 C.F.R. § 4.20.  As indicated, Diagnostic Code 7523 involves the same anatomical location and one symptom of the Veteran's testicular disability, atrophy.

Testicular disabilities are rated based on either atrophy under Diagnostic Code 7523 or removal, Diagnostic Code 7524.  A noncompensable rating is warranted for complete atrophy of one testicle and a maximum 20 percent rating when there is complete bilateral testicular atrophy.  38 C.F.R. § 4.115b.  

A noncompensable rating is warranted for removal of one testicle and a maximum 30 percent rating for removal of both testes.  Id. 

A 20 percent disability rating is warranted for a penile deformity with loss of erectile power.  38 C.F.R. § 4.115b, Diagnostic Code 7522.  

A voiding dysfunction which requires the wearing of absorbent materials which must be changed less than two times a day warrants a 20 percent rating under 38 C.F.R. § 4.115a.

Obstructed voiding warrants a 10 percent rating with marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following:(1) post-void residuals greater than 150 cubic centimeters; (2) uroflowmetry; markedly diminished peak flow rate (less than 10 cubic centimeters per second); (3) recurrent urinary tract infections secondary to obstruction; (4) stricture disease requiring periodic dilatation every two to three months. 38 C.F.R. § 4.115a.  A noncompensable rating contemplates obstructive symptomatology with or without stricture disease requiring dilatation one to two times per year. 38 C.F.R. § 4.115a.

Where the rating schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

The July 2008 VA fee basis examination reveals the Veteran's reports of normal frequency of urination with occasional difficulty with urination including weak stream, hesitancy and decreased force.  There was no urinary incontinence reported.  A 23 year history of erectile dysfunction was noted.  There was no history of treatment for impotence; the Veteran denied bloody urine and urinary tract infections.  Functional impairment was described as occasional testicular pain, swelling and erectile dysfunction.

On physical examination, the Veteran's penis revealed no abnormality of the glans, discharge or other findings.  Testicular examination revealed bilateral descended testicles with normal development.  There was left-sided varicocele with some tenderness involving the testis and epididymis.  There was no clear swelling or masses identified.  There was no evidence of fistula formation.  The examiner noted that the Veteran's left scrotal injuries did not impair occupational activities.  

A letter from B.B., a social worker from Baystate High Street Health Center, noted the Veteran's reports of intermittent testicular pain since 1983, and a history of erectile dysfunction, for which the appellant received medication.  

In the absence of compete bilateral testicular atrophy or the removal of both testes, in the absence of a voiding dysfunction requiring the use of absorbent materials, in the absence of marked obstructive voiding symptoms, and in the absence of a deformity of the penis, a compensable evaluation is not assignable under Diagnostic Codes 7522, 7523, and 7524 for the Veteran's testicular disability.  The evidence simply does not demonstrate the symptomology required for a compensable rating.

The Board further finds that as no functional impairment of occupational activities has been shown, the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009).  

In adjudicating the appeal for an initial compensable rating the Board considered the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) (claims for higher evaluations include a claim of entitlement to a total rating based on individual unemployability when the appellant claims he is unable to work due to a service connected disability).  However, the Board finds that Rice is not applicable to the current appeal because the Veteran has never claimed that his service connected testicular disorder prevents him from obtaining and/or maintaining employment.  Therefore, the Board finds that the current decision need not consider whether the Veteran meets the criteria for a total disability evaluation based on individual unemployability due to service connected disorders.

In reaching these decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

The claims are denied.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to a compensable evaluation for a left scrotum contusion with vericocele, to include erectile dysfunction, since March 18, 2008, is denied.

REMAND

Service treatment records include an August 1984 medical history report in which the Veteran described frequent trouble sleeping, depression and excessive worry.  The reporting examiner explained that the Veteran had had constant worry and depression since entering the Army.  In a February 2010 letter from B.B., a social worker, it was opined that the Veteran's testicular injury had caused frequent feelings of depression for which the appellant was being treated.  

The Veteran has not been afforded a VA examination to determine the nature and etiology of his claimed depression.  In this case, the evidence indicates that the Veteran's symptoms of depression may be associated with his service or his service-connected testicular disorder.  A VA examination is therefore in order.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must take appropriate action to secure any pertinent records dealing with the etiology of the appellant's depression which have not been previously secured for inclusion in the claims file.  All attempts to secure this evidence must be documented in the claims file.  If the AMC/RO cannot locate any identified records, the AMC/RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AMC/RO must then: (a) notify the Veteran of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The Veteran must then be given an opportunity to respond.

2.  Thereafter, the Veteran must be afforded a VA psychiatric examination.  The claims folder is to be made available to the examiner to review.  All indicated studies must be performed.  The examination must be conducted by a psychiatrist who must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the Veteran has depression, or any other psychiatric disorder, that is due to service.  If not, the psychiatrist must opine whether it is at least as likely as not that any diagnosed depression is caused or aggravated by the appellant's testicular disorder.  A complete rationale must be provided for any opinion offered.

In preparing these opinions the examiner must note the following terms:

*	"It is due to" means 100 percent assurance of relationship.
*	"It is at least as likely as not" means 50 percent or more.
*	"It is not at least as likely as not" means less than a 50 percent chance.
*	"It is not due to" means 100 percent assurance of non relationship.

If the examiner is unable to provide an opinion, that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, the psychiatrist must specifically explain why the cause of any depression, or any other diagnosed psychiatric disorder, is unknowable.

The VA physician must append a copy of his or her curriculum vitae to the medical opinion reports. 

3.  The Veteran is hereby notified that it is his responsibility to report for any ordered VA examination, to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 

4.  The AMC/RO should review the examination report to ensure it is are in complete compliance with the directives of this remand.  If either report is deficient in any manner, the AMC/RO must implement corrective procedures at once.

5.  Thereafter, the RO should readjudicate the claim.  If the benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


